Exhibit 10.3
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made and entered into effective the 22nd day of December,
2001, by and between CUMULUS MEDIA INC., an Illinois corporation (the
“Company”), and Richard Denning (the “Employee”).
R E C I T A L S:
     The Company desires to employ the Employee in the capacity of Vice
President and General Counsel and the Employee desires to be so employed.
Accordingly, the Company and the Employee desire to set forth in this Agreement
the terms and conditions under which the Employee is to be employed by the
Company.
     NOW, THEREFORE, the parties agree as follows:
ARTICLE I
General Terms of Employment
     Beginning the fourth day of February 2002 and for the remainder of the term
of this Agreement (the “Agreement Term”), the Company shall employ the Employee
and the Employee shall serve the Company as a full-time employee in the capacity
of Vice President and General Counsel of the Company. In this capacity, Employee
shall report to the Chief Executive Officer of the Company. Subject to the
direction of the Chief Executive Officer, the Employee shall be responsible for
the direction and supervision of the legal affairs of the Company and its
operating subsidiaries.
ARTICLE II
Compensation and Equity Incentives
     2.1 Base Salary. During the Agreement Term, the Company shall pay to the
Employee a base salary per annum (the “Base Salary”), payable in equal
installments not less frequently than semi-monthly, as follows:

          Period   Base Salary  
1st year
  $ 200,000  
2nd year
    230,000  
3rd year
    260,000  

 



--------------------------------------------------------------------------------



 



Thereafter the Base Salary shall be reviewed annually for any merit increases by
the Compensation Committee (the “Compensation Committee”) of the Board of
Directors of the Company (the “Board”).
2.2 Annual Bonus. In addition to the Base Salary, the Employee shall be eligible
to receive an annual bonus (the “Bonus”) as follows:

          Period   Eligible Bonus  
1st year
  $ 25,000  
2nd year
    30,000  
3rd year
    35,000  

Payment of the Bonus will be based on Employee’s performance measured as
follows. Employee shall be eligible to receive up to fifty percent (50%) of the
potential Bonus for a year based on the assessment of the Chief Executive
Officer of the effectiveness of Employee in the management of legal costs.
Employee shall be eligible to receive the second fifty percent (50%) of his
potential Bonus for a year based on the assessment of the Chief Executive
Officer of the Employee’s overall performance in directing and coordinating the
legal affairs of the Company.
     2.3 Equity Incentives. The Compensation Committee will meet and make the
following grants to Employee of options to purchase shares of the Company’s
Class A Common Stock (the “Time-Vested Options”): (a) no later than ninety
(90) days following commencement of employment, Time-Vested Options to purchase
40,000 shares shall be granted to the Employee; (b) in connection with the
annual grants to be made in 2003, Time-Vested Options to purchase an additional
50,000 shares shall be granted to the Employee; and (c) in connection with the
annual grants to be made in 2004, Time-Vested Options to purchase an additional
60,000 shares shall be granted to the Employee. Each grant of Time-Vested
Options shall be subject to the terms of the stock option agreement which will
accompany the grant and will be entered into between the Company and the
Employee, provided however that the terms contained in such stock option
agreements shall be consistent with the terms of this Agreement. Except as
otherwise provided for in this Agreement, the Time-Vested Options shall vest
based on the continued employment of the Employee in equal quarterly
installments of 1/16 of the number of subject shares on the last day of each of
the sixteen (16) consecutive calendar quarters ending following the date of
grant. The exercise price of the Time-Vested Options shall be the market price
per share on the date of each grant. Except as otherwise provided in this
Agreement, the Time-Vested Options shall have a 10-year term of exercise.
ARTICLE III
Expenses and Benefits
     3.1 Expenses. The Company shall pay or reimburse the Employee for all
reasonable out-of-pocket expenses incurred by the Employee in the course of
performing his duties for the Company in accordance with the Company’s expense
account and reimbursement policies from time to time in effect. The Employee
shall keep accurate records and receipts of such expenditures and shall submit
such accounts and proof thereof as may from time to time be

2



--------------------------------------------------------------------------------



 



required in accordance with such expense account or reimbursement policies that
the Company may establish for its personnel generally.
     3.2 Benefits. The Employee shall be entitled during the term hereof to
receive such incentive stock options as the Compensation Committee in its
discretion may decide. In addition, the Employee shall be entitled during the
term hereof to receive such fringe benefits and to participate in such benefit
programs as the Company may from time to time make generally available to its
senior executives of the Company including, but not limited to, any group health
and life insurance, qualified or non-qualified pension, profit sharing and
savings plans, any death benefit and disability benefit plans, any medical,
dental, health and welfare plans and any stock purchase programs that are
approved by the Compensation Committee on terms and conditions comparable to
those generally provided to other senior executives of the Company. The Employee
acknowledges that he shall have no vested rights under any such benefit programs
except as expressly provided by the terms thereof and that such programs and the
prerequisites thereof may be established or eliminated at any time at the
discretion of the Company.
ARTICLE IV
Term and Termination
     4.1 Term. The Agreement Term shall commence as of the date hereof and shall
continue thereafter for a term of three (3) years unless earlier terminated by
either party in accordance with Section 4.2 below. The Agreement Term shall
automatically be renewed for consecutive renewal terms of one (1) year, unless
either party notifies the other party of its desire not to renew the Agreement
no less than sixty (60) days prior to the last day of the initial three-year
term, or no less than thirty (30) days prior to the last day of any one-year
renewal term.
     4.2 Earlier Termination. Notwithstanding the term stated in Paragraph 4.1
hereof, the Employee’s employment under this Agreement may be terminated
immediately upon any of the following:
          (a) In the event of the Employee’s death.
          (b) In the event of the Employee’s Disability. For purposes of this
Agreement, “Disability” shall mean the inability of the Employee to perform his
duties for the Company on account of physical or mental illness for a period of
six consecutive full months, or a period of nine full months during any 12-month
period in either case as a result of a condition that is treated as a total or
permanent disability under the long term disability insurance policy of the
Company that covers the Employee. The Employee’s employment hereunder shall be
deemed terminated by reason of Disability on the last day of the applicable
period; provided, however, in no event shall the Employee be terminated by
reason of Disability unless the Employee receives written notice from the
Company, at least thirty (30) days in advance of such termination, stating its
intention to terminate the Employee for reason of Disability.
          (c) By the Company forthwith upon notice to the Employee whether or
not the Employee has committed any acts constituting “Cause.” For purposes of
this Agreement,

3



--------------------------------------------------------------------------------



 



“Cause” for termination of the Employee shall exist only upon (i) the conviction
of the Employee of a felony under the laws of the United States or any state
thereof, whether or not appeal is taken, (ii) a material breach by the Employee
of any agreement with the Company concerning noncompetition or the
confidentiality of proprietary information, (iii) gross negligence of the
Employee, willful misconduct of the Employee, or willful or continued failure by
the Employee (except as provided in Section 4.2(b) hereof) to substantially
perform his duties hereunder, in either case which has a material adverse effect
on the Company; or (iv) the willful fraud or material dishonesty of the Employee
in connection with his performance of duties to the Company. However, in no
event shall the Employee’s employment be considered to have been terminated for
“Cause” unless and until the Employee receives a copy of a resolution adopted by
the Board finding that, in the good faith opinion of the Board, the Employee is
guilty of acts or omissions constituting Cause, which resolution has been duly
adopted by an affirmative vote of a majority of the Board. The Employee shall
have the opportunity to cure any such acts or omissions (other than item
(i) above) within fifteen (15) days of the Employee’s receipt of such
resolution.
          (d) By the Employee through voluntary resignation.
          (e) By the Employee for “Good Reason.” “Good Reason” for purposes of
this Agreement shall mean:
     (i) the assignment to the Employee of duties materially inconsistent with
the Employee’s position (including status, offices, titles or reporting
relationships), authority, duties or responsibilities as contemplated by ARTICLE
I hereof, any material adverse change in the Employee’s reporting
responsibilities, or any action by the Company that results in a material
diminution in such position, authority, duties or responsibilities, but
excluding for these purposes an action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Employee;
     (ii) any failure by the Company to comply in a material respect with the
compensation and benefits provisions of ARTICLES II or III hereof or to comply
with any other material obligation of the Company under this Agreement,
including, without limitation, any failure by the Company to obtain an
assumption of this Agreement by a successor corporation as required under
Section 8.4(a) hereof, but excluding for these purposes a failure or action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Employee; or
     (iii) the relocation, without the consent of the Employee, of the
Employee’s office to a location more than forty (40) miles from Atlanta,
Georgia.

4



--------------------------------------------------------------------------------



 



ARTICLE V
Compensation upon Termination of Employment
     In the event the Employee’s employment is terminated during the Agreement
Term, the Employee shall be entitled to the severance payments and benefits
specified below:
     5.1 Termination by Company Without Cause or by Employee for Good Reason.
     In the event Employee is terminated by the Company other than for Cause,
death or Disability, or in the event the Employee resigns with Good Reason, the
Company shall pay the Employee and provide him with the following:
          (a) Accrued Rights. The Company shall pay the Employee a lump-sum
amount equal to the sum of (1) his earned but unpaid Base Salary through the
date of termination, (2) any earned but unpaid Bonus under Section 2.2 above,
and (3) any business expenses or other amounts due to the Employee from the
Company as of the date of termination. In addition, the Company shall provide to
the Employee all payments, rights and benefits due as of the date of termination
under the terms of the Company’s employee and fringe benefit plans and programs
in which the Employee participated during the term (together with the lump-sum
payment, the “Accrued Rights”).
          (b) Severance Payment. If the termination occurs prior to August 4,
2003, the Company shall pay the Employee an amount equal to fifty percent (50%)
of the annual Base Salary in effect at the time of termination. If the
termination occurs on or after August 4, 2003, the Company shall pay the
Employee an amount equal to one hundred percent (100%) of the annual Base Salary
in effect at the time of termination. Any amount payable pursuant to this
section shall be payable in four (4) equal consecutive quarterly installments,
with the first such payment to be made within fifteen (15) days following the
date of termination.
          (c) Equity Rights. As of the date of the Employee’s termination under
this paragraph, Employee shall be entitled to (i) any vested portion (as
determined immediately prior to the termination) of the Time-Vested Options and
(ii) that portion of any unvested portion (as determined immediately prior to
the termination) of the Time-Vested Options which would have vested had Employee
remained employed with the Company for six (6) months beyond the date of
termination, which options in both cases shall remain exercisable until the
earlier of the expiration of one (1) year after the date of termination and the
expiration of the full term thereof. The remainder of the Time Vested Options
shall be forfeited.
     5.2 Voluntary Resignation or Termination for Cause.
     In the event the Employee’s employment hereunder is terminated hereunder
because of his voluntary resignation other than for Good Reason or because the
Company has terminated the Employee for Cause, the Company shall pay the
Employee and provide him with any and all Accrued Rights. Any unvested
Time-Vested Options shall terminate immediately and shall be of no further force
or effect. Any vested Time-Vested Options shall remain exercisable until the
earlier of the expiration of one (1) year after the date of termination and the
expiration of the full term thereof.

5



--------------------------------------------------------------------------------



 



     5.3 Disability; Death.
     In the event the Employee’s employment hereunder is terminated by reason of
the Employee’s Disability or death, the Company shall pay and provide the
Employee (or his legal representative or estate) with the following:
          (a) Accrued Rights. The Company shall pay and provide to the Employee
(or his legal representative or estate) any and all Accrued Rights, including
all disability or life insurance benefits as applicable);
          (b) Salary Continuation. The Company shall provide the Employee (or
his legal representative or estate) with continued payment of the Employee’s
then-current Base Salary for a period of twelve (12) months.
          (c) Equity Rights. As of the date of the Employee’s termination under
this paragraph, Employee shall be entitled to any vested portion of the
Time-Vested Options, which shall remain exercisable until the earlier of the
expiration of one (1) year after the date of termination and the expiration of
the full term thereof. The remainder of the Time-Vested Options shall be
forfeited.
     5.4 Change in Control.
     In the event of a termination of employment by the Employee by voluntary
resignation or of a termination of employment by the Company other than for
Cause, which occurs within one year following a Change in Control as defined
below, then, Employee shall receive the benefits identified in 5.1 (a), (b), and
(c), and Employee shall also be entitled to any unvested portion of the
Time-Vested Options, which shall become immediately and fully vested and
exercisable and shall remain exercisable until the expiration of the full term
thereof. For purposes of this Agreement, a “Change in Control” shall be deemed
to have occurred by reason of:
          (a) The sale, lease, transfer, conveyance, or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
subsidiaries taken as a whole to any “person” or group of related “persons” (a
“Group”) (as such terms are used in Section 13(d)(3) of the Securities Exchange
Act of 1934 (the “Exchange Act”) other than Richard W. Weening and Lewis W.
Dickey, Jr. (a “Principal”) or (1) any stockholder beneficially owning more than
40% of the aggregate voting power of all classes of capital stock of the Company
having the right to elect directors under ordinary circumstances, 80% (or more)
owned subsidiary, or spouse or immediate family member (in the case of an
individual) of a Principal or (2) any trust, corporation, partnership, or other
entity, the beneficiaries, stockholders, partners, owners or “persons”
beneficially holding an 80% or more controlling interest of which consist of
such Principal and/or other “persons” referred to in the immediately preceding
clause (1);
          (b) The adoption of a plan relating to the liquidation or dissolution
of the Company;
          (c) The consummation of any transaction (including, without
limitation, any purchase, sale, acquisition, disposition, merger, or
consolidation) the result of which is that any

6



--------------------------------------------------------------------------------



 



“person” (as defined above) or Group becomes the “beneficial owner” (as such
term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act) of more
than 35% of the aggregate voting power of all classes of capital stock of the
Company having the right to elect directors under ordinary circumstances;
          (d) The Company is merged or consolidated or reorganized into or with
another corporation or other legal person, and both (1) as a result of such
merger, consolidation or reorganization less than a majority of the combined
voting power of the then-outstanding securities of such corporation or person
immediately after such transaction are held in the aggregate by the holders of
securities having the right to elect directors of the Company under ordinary
circumstances immediately prior to such transaction and (2) Lewis W. Dickey, Jr.
is not the chief executive officer of such corporation or person; or
          (e) The first day on which a majority of the members of the Board are
not “Continuing Directors”, where “Continuing Directors” are either (1) members
of the Board on the Effective Date or (2) members of the Board nominated for
election or elected to such Board with the approval of two-thirds of the
Continuing Directors who were members of the Board at the time of such
nomination or election, or two-thirds of those directors who were previously
approved of by Continuing Directors.
ARTICLE V-A
     The Employee shall not be required to seek other employment or to reduce
any severance benefit payable to him under ARTICLE V hereof, no such severance
benefit shall be reduced on account of any compensation received by the Employee
from other employment. The Company’s obligation to pay severance benefits under
this Agreement shall not be reduced by any amount owed by the Employee to the
Company.
ARTICLE VI
Confidentiality and Inventions
     6.1 Duty Not to Disclose. The Employee acknowledges that trade secrets and
other information, observations and data, whether written or oral, obtained by
him while employed by the Company concerning the business or affairs of the
Company that is proprietary to the Company or any of its customers or suppliers
(“Confidential Information”) are the property of the Company or such customers
or suppliers. Therefore, the Employee agrees that he shall not disclose to any
unauthorized person or use for his own account any Confidential Information
without the prior written consent of the Board, unless and to the extent that
the aforementioned matters become generally known to and available for use by
the public other than as a result of the Employee’s acts or omissions to act.
The Employee shall deliver to the Company at the termination of Employment, or
at any other time the Company may request, all memoranda, notes, plans, records,
reports, computers, computer tapes and software and other documents and data (an
copies thereof) relating to the Confidential Information, Work Product (defined
in Section 6.2), or the business of the Company which he may then possess or
have under his control. Notwithstanding this Section 6.1, Confidential
Information may be disclosed pursuant to a subpoena or valid final order of a
court or administrative body of competent jurisdiction to

7



--------------------------------------------------------------------------------



 



the extent necessary to comply therewith, in which event the Employee shall
notify the Company as promptly as practicable (and, if possible, prior to making
any disclosure) and shall seek confidential treatment of such information. The
covenants made in this Section 6.1 shall remain in effect during the term of the
Employee’s employment with the Company and, in the case of Confidential
Information that constitute trade secrets under the Georgia Uniform Trade
Secrets Act, shall survive the termination of such employment for any reason
indefinitely, and, in the case of all other Confidential Information, shall
survive for a period of five (5) years after such termination.
     6.2 Ownership. The Employee further agrees and acknowledges that
Confidential Information other than that of suppliers and customers, as between
the Company and the Employee, shall be deemed and at all times remain and
constitute the exclusive property of the Company, whether or not patentable or
copyrightable, and that the Company has reserved — and does hereby reserve — all
rights in and to the same for all purposes and to take all necessary and
appropriate precautions to avoid the unauthorized disclosure of any Confidential
Information.
     6.3 Return of Information. In the event the Employee’s employment with the
Company terminates for any reason, the Employee shall, upon request by the
Company, promptly return to the Company all property of the Company and its
affiliates in the Employee’s possession or under the Employee’s direct or
indirect control, including, without limitation, all Confidential Information
and all equipment, notebooks, and materials, reports, notes, contracts,
memoranda, documents, and data of the Company or any of its affiliates or
constituting or relating to the Confidential Information (and any and all copies
thereof), whether typed, printed, written, or on any source of computer media,
unless the parties agree otherwise.
     6.4 Inventions. The Employee agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports, and
all similar or related information which relates to the Company’s actual or
anticipated business, research and development or existing or future services
which are conceived, developed or made by the Employee while employed by the
Company (“Work Product”) belong to the Company. The Employee will promptly
disclose such Work Product to the Board and perform all actions reasonably
requested by the Board (whether during or after employment) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).
ARTICLE VII
Noncompetition
     7.1 Acknowledgement. The Employee acknowledges that in the course of his
employment with the Company (a) he will become familiar with the Company’s trade
secrets and with other confidential information concerning the Company, (b) that
his services have been and will be of special, unique and extraordinary value to
the Company, and (c) that the Company would be irreparably damaged if the
Employee were to provide similar services to any person or entity competing with
the Company or engaged in a similar business in the markets served or to be
served by the Company. The Company and the Employee recognize that Employee will
be responsible for assisting in the development of the Company’s strategies and
marketing programs

8



--------------------------------------------------------------------------------



 



with respect to the business of Company-owned or —operated radio broadcasting
stations as they exist on the date of the Employee’s termination of employment
or radio broadcasting stations that have been identified as potential
acquisitions on the date of this Agreement and are actually acquired by the
Company (the “Business”), for supervising other employees of the Company
performing a variety of services related to the Business, and for developing
goodwill for the Company with respect to the Business through Employee’s
personal contact with customers, agents, and others having business
relationships with the Company. There is therefore a danger that this goodwill,
a proprietary asset of the Company, may follow the Employee if and when the
Employee’s relationship with the Company is terminated. Accordingly, the
Employee agrees and covenants as follows:
     7.2 Non-Compete. Subject to Section 7.7 below, during the period of the
Employee’s employment with the Company in any capacity and during the twelve
(12) months after the termination of employment (collectively, the “Noncompete
Period”) (provided however that, in the event, pursuant to Section 5.1(b) above,
Employee becomes entitled to a severance payment equal to fifty percent (50%) of
the annual Base Salary in effect at the time of termination, the Noncompete
Period shall extend only during the six (6) months after the termination of
employment), the Employee shall not compete within the listening areas (as
defined by the Arbitron Metro Survey Area) set forth on Exhibit A, within which
the Company currently conducts the Business or currently has agreements pending
regulatory approval to engage in such businesses (collectively, the
“Territory”), by acting as a manager of a business substantially similar to the
Business, a supervisor of officers or employees rendering services for such a
business, or as an advisor with respect to the conduct of such a business,
whether on Employee’s own behalf or as an employee, director, or independent
contractor of any enterprise that is competing with or plans to be in
competition with the Company with respect to the Business; provided, however,
that nothing in this Agreement shall prohibit the Employee from rendering or
offering to provide services with respect to office operations, equipment or
supplies or services related to business finances or operations of a nature
provided to companies generally and not specifically to those that are
conducting the Business. Notwithstanding the above, this Section 7.2 shall have
no force or effect in the event of a termination of employment following
expiration of the Agreement Term as of a result of a notification of non-renewal
by either party pursuant to Section 4.1 above.
     7.3 Covenant Not to Solicit Customers. Subject to Section 7.7, during the
period in which the Employee is employed by the Company (whether pursuant to
this Agreement or otherwise) and during the Noncompete Period, Employee will
not, directly or indirectly, on Employee’s own behalf or on behalf of any other
individual or entity, solicit, call upon, divert, or actively take away, or
attempt to solicit, call upon, divert, or take away, for purposes of conducting
a business substantially similar to the Business, any individual, corporation,
partnership, or other association or entity who or that, at any time during the
period of the Employee’s employment with the Company, both (a) obtained or
contracted services from the Company (a “Customer”) or, to the Employee’s
knowledge, was solicited by the Company for business (whether or not he, she, or
it became an actual customer) and (b) was contacted by the Employee at any time
during the term of the Employee’s employment by the Company. Nothing herein
shall prohibit the Employee from being a passive owner of not more than 1/2 of
1% of the outstanding stock (and/or options to acquire stock) of any class of a
corporation which is publicly traded and is competitive with the Business, so
long as Employee has no active

9



--------------------------------------------------------------------------------



 



participation in the business of such corporation. Subject to the consent of the
Company, which consent will not be unreasonably withheld, the Employee’s
performance of minimal consulting services with a previous employer will not be
deemed to constitute “active participation” for purposes of the preceding
sentence.
     7.4 Nonsolicitation of Employees and Suppliers. During the Noncompete
Period, the Employee shall not directly or indirectly through another entity
(a) induce or attempt to induce any employee of the Company to leave the employ
of the Company or in any way interfere with the relationship between the Company
and any employee thereof, (b) hire any person who was an employee of the Company
at any time during the Agreement Term and was solicited by the Employee, or (c)
induce or attempt to induce any supplier, licensor or other non-customer
business relation of the Company to cease doing business with the Company or
interfere in any way with the relationship between any such supplier, licensor
or business relation and the Company.
     7.5 Expansion of Business. In the event that, and each time during the
Employee’s employment with the Company as, the Company (a) establishes the
Business hereafter in a territory other than the Territory or (b) adds a
substantially different service line to the Business, the Employee agrees to
execute and deliver an amendment to this Agreement adding the territory or
additional service line or some combination thereof upon payment to the Employee
by the Company of the sum of $100.00.
     7.6 Enforcement. If, at the time of enforcement of this Article VII, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum, period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area. Because the Employee’s
services are unique and because the Employee has access to Confidential
Information and Work Product, the parties hereto agree that money damages would
be an inadequate remedy for any breach of this Agreement. Therefore, in the
event a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security).
     7.7 Application to Company and Subsidiaries. For purposes of the covenants
made in this Article VII, references to the Company shall include all
subsidiaries.
ARTICLE VIII
Miscellaneous
     8.1 Withholding; Method of Payment.
     All amounts payable to the Employee pursuant to this Agreement are stated
before any deductions therefrom for FICA taxes, state and federal withholding
taxes and other payroll deductions required to be made by the Company under
applicable law. The Company shall have the right to rely upon an opinion of its
regular accountants or other tax advisors if any questions

10



--------------------------------------------------------------------------------



 



should arise as to any such deductions. Any lump-sum payments provided for in
this Agreement shall be made in a cash payment, net of any required tax
withholding, no later than the fifth business day following the Employee’s date
of termination or other payment date. Any payment required to be made to the
Employee under this Agreement that is not made in a timely manner shall bear
interest until the date of payment at an interest rate equal to 120% of the
monthly compounded applicable federal rate as in effect under Section 1274(d) of
the Code for the month in which payment is required to be made.
     8.2 Notices.
     Any notice required or permitted to be given or made by either party to the
other hereunder shall be in writing and shall be considered to be given and
received in all respects one business day after when hand delivered, when sent
by prepaid express or courier delivery service, or after deposited in the United
States mail, certified or registered mail, return receipt requested, on the date
shown on such return receipt, in each case addressed to the parties at their
respective addresses set forth opposite their signatures hereto or to such
changed address as either party shall designate by proper notice to the other.
     8.3 Severability.
     If for any reason one or more of the provisions of this Agreement are
deemed by a court of competent jurisdiction to be unenforceable or otherwise
void by operation of law, the remainder of this Agreement will be deemed to be
valid and enforceable and shall be construed as if such invalid or unenforceable
provision were omitted.
     8.4 Assignment; Binding Affect.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Company, its successors and any person, firm, corporation or
other entity which succeeds to all or substantially all of the business, assets
or property of the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business, assets or property of the Company, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business, assets or
property as aforesaid which executes and delivers an agreement provided for in
this Section 8.4 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.
          (b) This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts are due and
payable to him hereunder, all such amounts, unless otherwise provided herein,
shall be paid to the Employee’s designated beneficiary or, if there be no such
designated beneficiary, to the legal representatives of the Employee’s estate.

11



--------------------------------------------------------------------------------



 



     8.5 Entire Agreement.
     This Agreement contains the entire understanding between the parties with
respect to the matters set forth herein and therein and all prior discussions,
negotiations, agreements, correspondence and understandings between the parties
(whether oral or written) are merged herein and therein and superseded hereby.
Notwithstanding the foregoing, the parties hereto shall enter into stock option
agreements in respect of the Time-Vested Option setting forth terms and
conditions consistent with the provisions of this Agreement. No provision in
this Agreement may be amended or modified other than in writing.
     8.6 Waiver of Breach.
     No waiver by either party hereto of any breach of any provision of this
Agreement shall be deemed a waiver by such party of any subsequent breach.
     8.7 Governing Law.
     This Agreement shall be construed and interpreted according to the laws of
the State of Georgia.
     8.8 Survival.
     Articles V, V-A, VI and VII of this Agreement shall survive and continue in
full force in accordance with their terms notwithstanding any termination of
employment.
     8.9 Counterparts.
     This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

          Address for Notice:   CUMULUS MEDIA INC.:
 
       
Cumulus Media Inc.
       
3535 Piedmont Road
       
Building 14, 14th Floor
  By:   /s/ Lewis Dickey
 
       
Atlanta, Georgia 30305
      Lewis Dickey
Attention: President
       
 
        Address for Notice:   EMPLOYEE:
 
       
Cumulus Media Inc
       
3535 Piedmont Road
       
Building 14, 14th Floor
  By:   /s/ Richard Denning          
Atlanta, Georgia 30305
      Richard Denning
Attention: Richard Denning
       

13